Citation Nr: 1443125	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an evaluation for bilateral ocular histoplasmosis with early cataracts, retinal scars with visual impairment, and ptosis of the right upper eyelid in excess of 40 percent prior to December 19, 2013 and in excess of 60 percent thereafter.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) which continued the 40 percent disability evaluation for the Veteran's service connected bilateral ocular histoplasmosis with early cataracts retinal scars with visual impairment, and ptosis of the right upper eyelid.  In a March 2014 decision, the RO increased the Veteran's disability rating to 60 percent effective December 19, 2013. 

The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the San Diego VA Regional Office.

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The Board remanded the matter on appeal to the RO (via the Appeals Management
Center (AMC)) in February 2011 and November 2014 for additional development, to include providing the Veteran with a new VA eye examination.  The Veteran underwent a VA examination in December 2013.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims her disability affects her employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the course of the appeal, the Veteran has alleged that her service-connected eye disability renders her unable to work in her field.  Accordingly, the issue of entitlement to TDIU has been raised.  Additionally, the Board notes that the Veteran submitted a formal claim for TDIU in July 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's increased rating and TDIU claims must be remanded for further evidentiary development.

As alluded to above, the record reflects that the Veteran is unable to work due to her service-connected eye disability.  In a June 2014 letter, the Veteran indicated her sight had worsened and she is no longer able to work in her chosen profession as a nurse.  Accordingly, the Veteran must be provided with a new VA eye examination to determine the current nature and severity of her service-connected eye disability.  Additionally, the VA examiner should ascertain whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a Veterans Claim Assistance Act (VCAA) compliant notice letter informing her of the criteria necessary to establish TDIU.

2.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that she wants VA to help her obtain.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA eye examination by an examiner who has not examined the Veteran before to determine the current severity of her service-connected eye disability and the effect of her service-connected disability on employability.  The claims folders should be made available to the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of her service-connected disability.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Following the completion of the foregoing, and undertaking any other development it deems necessary, the RO should review the record and adjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued an appropriate statement of the case, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



